Citation Nr: 0909533	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  03-30 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Entitlement to service connection for diabetes mellitus, to 
include as due to Agent Orange.

REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating action of the Regional 
Office (RO) that denied the Veteran's claim for service 
connection for diabetes mellitus, to include as due to Agent 
Orange.  By decision dated in March 2005, the Board confirmed 
the denial of the claim.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court) which, in 
an Order dated March 2006, granted a Joint Motion for Partial 
Remand.  In April 2007, the Board remanded the Veteran's 
claim for additional development of the record.  The case is 
again before the Board for appellate consideration.

The Board notes that in his substantive appeal received in 
October 2003, the Veteran indicated he wished to testify at a 
hearing before a Veterans Law Judge.  The Veteran testified 
at the before a Hearing Officer, and in February 2004, he 
withdrew his request for a travel board hearing.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam.

2.  Diabetes mellitus was initially demonstrated many years 
after service, and there is no competent medical evidence to 
link it to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service; nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In November 2001 letter, issued prior to the rating decision 
on appeal, and in a May 2007 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The May 2007 letter also advised the Veteran 
of how the VA determines a disability rating and assigns an 
effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, service personnel records, private medical 
records, statements submitted on behalf of the Veteran, 
evidence submitted by the Veteran, responses from multiple 
military record repositories, and his testimony at a hearing 
at the RO.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  In this regard, he submitted medical 
evidence and medical release forms, articles concerning Agent 
Orange use, military regulations, and written statements 
regarding his claim.  Moreover, the case has been developed 
extensively.  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, and diabetes mellitus becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that a veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

Certain diseases, including Type 2 diabetes mellitus, shall 
be service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.  The disease 
shall have become manifest to a degree of 10 percent or more 
at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

The RO has denied the Veteran's claim for service connection 
for diabetes mellitus on the basis that he was not in 
Vietnam, and that there is no evidence that he was otherwise 
exposed to Agent Orange or that his diabetes is related to 
service.  The Veteran asserts that while he was stationed in 
Thailand, he actually went into Vietnam on at least two 
occasions.  In this regard, he refers to various pay vouchers 
that show he received foreign duty pay, and that income taxes 
were withheld for being in a combat zone.  He points out that 
a pay voucher for May 1968 shows that income tax was withheld 
for "CZ."  In addition, a pay voucher dated May 21, 1969 
includes the following under the remarks section:  "EM CZ 
while flying over Thailand."  He has submitted information 
from the Department of Defense that defines the combat zone 
for Vietnam, with no indication that service in Thailand 
constituted such service.  

The Veteran's personnel records disclose that he served in 
the USARPAC from approximately May 1968 to April 1969.  
Available morning reports show that the Veteran was stationed 
at Camp Friendship in Thailand in June 1968, while with the 
57th Maintenance Company.  

In June 2007, V.T.T. related that he was the commander of the 
57th Maintenance Company.  He wrote to confirm that the 
Veteran was a member of his unit during 1969, and that the 
mission of the unit was primarily armament support, 
apparently to the Army of Laos.  He related that the unit 
received truck loads of weapons covered with "contaminated" 
soil on a regular basis and they did not know at that time 
that Agent Orange had been used in Laos.  However, the Board 
notes that the document purporting to establish the use of 
Agent Orange in Laos indicates the use ended prior to the 
Veteran's foreign service.  Moreover, V.T.T.'s statement that 
the soil was contaminated is based purely on his speculation, 
as he indicated he had no idea that Agent Orange had been 
used in Laos at the time, nor is there any objective evidence 
that the soil seen by V.T.T. was, in fact, contaminated.  

In a July 2007 statement, L.A.S. related that he served with 
the Veteran in Thailand, Laos, Cambodia and Vietnam while in 
service from April 1968 to April 1969.  He asserted that the 
Veteran had been exposed to Agent Orange and that such 
exposure had contributed to his diabetes.  

The VA has undertaken extensive efforts in order to 
substantiate the Veteran's claim.  In February 2002, the 
National Personnel Records Center responded to a request for 
information concerning the dates the Veteran served in 
Vietnam, and indicated that the information was not a matter 
of record.  

In a May 2007 letter, the RO contacted the National Archives 
and Records Administration (NARA), and noted the unit to 
which the Veteran had been assigned.  The letter indicted 
that the Veteran claimed he would fly with his unit into 
Vietnam and repair weapons.  NARA was requested to verify if 
the Veteran's unit went into Vietnam.  

A response was received from NARA the following month.  It 
was noted it had very few records in its custody for units 
that served in Thailand during that period of time.  The 
letter indicated it had no records for the Veteran's unit.  

In 2007, the U.S. Armed Services Center for Unit Records (now 
known as the U.S. Army and Joint Services Records Research 
Center) reported that it had reviewed available records for 
maintenance units operating in Vietnam, and there was no 
indication that the 57th Maintenance Company (the Veteran's 
unit) was deployed directly to Vietnam.  

By letter dated May 2008, the RO wrote the Defense Finance 
and Accounting Service (DFAS) and asked why the Veteran was 
eligible to receive combat zone pay for two months and 
whether it could be determined if the Veteran actually went 
to Vietnam.  The letter included copies of the pay vouchers.  
In August 2008, DFAS indicated that the Federal Records 
Center was unable to locate any records for the Veteran.

In sum, it appears that all attempts to verify that the 
Veteran was in Vietnam have been unsuccessful.  To the extent 
the Veteran reports he visited other areas later in service 
that had been exposed to Agent Orange, the dates of his 
visits to those locations do not correspond with the dates 
Agent Orange was purportedly used.  Mere presence in areas of 
prior spraying several years later does not establish proof 
of exposure.  As the Veteran did not serve in Vietnam during 
the period from January 9, 1962 to May 7, 1975, exposure to 
herbicides cannot be presumed.  Rather, proof of actual 
exposure is required.  

The Veteran's contends that the "CZ" written on two 
military pay vouchers proves he went to Vietnam, as the only 
way to receive combat zone pay was if he was in Vietnam.  He 
testified that he went to Vietnam at least twice, once in 
April 1968 and once in April 1969.  He later stated he went 
in May 1968.  However, the Board notes that the Veteran left 
Thailand in April 1969, and his "CZ" was for flying over 
Thailand while intransit.  Such is inconsistent with his 
contention that he was in Vietnam at that time to pick up and 
repair weapons on that occasion.  

Moreover, the Department of Defense regulations, which the 
Veteran contends are proof of Vietnam service as there is no 
way to receive the combat zone tax exemption, actually show 
that such exemption was also given to soldiers who performed 
military duties in areas outside the combat zone or qualified 
hazardous duty area in direct support of military operations 
in the combat zone or qualified hazardous duty area and 
qualified for hostile fire or imminent danger pay.  As the 
basis for the "CZ" exclusion does not require presence in 
the combat zone, the pay vouchers noting the Veteran received 
such exclusion on two occasions do not establish his presence 
in Vietnam.  

The preponderance of the evidence, to include the NARA report 
that there is no indication the Veteran's unit was deployed 
directly to Vietnam, fails to objectively establish that he 
set foot in Vietnam.  Even the commander of the 57th 
Maintenance, V.T.T. did not mention anyone in the unit going 
to Vietnam.  Rather, he focused on what was brought into the 
unit in Thailand.  While L.A.S. stated he served with the 
Veteran in Thailand, Cambodia, Laos, and Vietnam, the 
Veteran's personnel records do not confirm such service.  
Thus, little probative value is assigned to his statement.  
Moreover, the preponderance of the evidence fails to show 
actual exposure.  Neither the Veteran nor V.T.T. is competent 
to identify whether soil to which they were exposed was, in 
fact, contaminated by Agent Orange.  

In sum, the preponderance of the evidence is against a 
finding that the Veteran was in Vietnam or otherwise exposed 
to Agent Orange.  Thus, the Veteran is not entitled to the 
presumption in 38 C.F.R. § 3.309(e).  Although the Veteran 
may not take advantage of 38 C.F.R. § 3.309(e), he may still 
establish entitlement to service connection if the evidence 
of record shows that his diabetes mellitus is related to 
service, was manifest to a compensable degree within one year 
following discharge from service, or is otherwise related to 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  

The service treatment records are negative for complaints or 
findings pertaining to diabetes mellitus.  The Veteran was 
seen in a private facility in October 2001, at which time it 
was reported that he had been diagnosed with diabetes 
mellitus, type 2, in March of that year.  

Thus, the evidence of record demonstrates that the Veteran's 
diabetes was initially demonstrated in 2001, more than 31 
years following his discharge from service.  There is no 
competent medical evidence in the claims folder suggesting 
that diabetes mellitus was present during service or within 
one year thereafter.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for 
service connection for diabetes mellitus.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for diabetes mellitus, to include as due 
to Agent Orange, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


